*444Orders, Supreme Court, Bronx County (Geoffrey D. Wright, J.), entered July 7, 2011, and November 27, 2012, which, inter alia, set aside defendant Laura Spahn’s conveyance of her partnership interest in Absar Realty Company to defendant 3900 Greystone Associates, LLC, and her partnership interest in Absar-Gerard Associates to defendant Chaim Schweid, unanimously affirmed, without costs.
While the deeds to the properties reflect title held by certain individual partners of the family partnerships as tenants in common, the abundant circumstantial trial evidence shows that the original partners considered the partnerships to be the true owners of the properties (see Vick v Albert, 17 AD3d 255, 256-257 [1st Dept 2005]). Moreover, the property management agreements, of which defendants were well aware, expressly so stated. Nor are defendants bona fide purchasers for value, since they actively ignored evidence that Spahn may have misrepresented both the ownership status of the properties and the nature of her interests therein (see Fleming-Jackson v Fleming, 41 AD3d 175 [1st Dept 2007]).
We have considered defendants’ remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Feinman, JJ.